      Case 1:19-cv-00006-ENV-RML Document 42 Filed 10/27/20 Page 1 of 3 PageID #: 531

                                                                                                                     OSEN LLC
                                                                                                                ATTORNEYS AT LAW
                                                                                                                      WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                                1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                                     T.212.354.0111



                                                             October 27, 2020

        VIA ECF

        Honorable Eric N. Vitaliano
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Singer, et al. v. Bank of Palestine, Case No. 1:19-cv-00006 (ENV) (RML)
                          Letter Enclosing New Authority

        Dear Judge Vitaliano:

               Plaintiffs respectfully write to alert the Court to new authority in Henkin v. Kuveyt Turk
        Katilim Bankasi, A.S., No. 19-cv-5394 (BMC), 2020 WL 6143654 (E.D.N.Y. Oct. 20, 2020). As
        here, Henkin involved claims brought under the Justice Against Sponsors of Terrorism Act
        (“JASTA”) that a bank aided and abetted the Foreign Terrorist Organization Hamas by knowingly
        providing it with substantial financial services. The Henkin court denied the defendant’s motion
        to dismiss on 12(b)(1) and 12(b)(6) grounds for multiple reasons applicable here.

                First, Henkin held that non-U.S. nationals may bring solatium claims in their own names
        resulting from the loss of a relative (and U.S. national) in a terrorist attack. Citing the same cases
        as Plaintiffs cited in their Opposition brief, ECF No. 38 (“Opp.”), the Henkin court explained that
        “courts routinely permit the deceased individual’s estate, survivors, and heirs to bring separate
        claims under the ATA,” and “their nationality makes no difference.” Henkin at *5. Defendant
        argues that these Plaintiffs lack standing, but tellingly addresses none of Plaintiffs’ cases, offering
        only the lone outlier case Averbach for Estate of Averbach v. Cairo Amman Bank, No. 19-cv-
        00004 (GHW), 2020 WL 1130733 (S.D.N.Y. Mar. 9, 2020).1 With Henkin joining the other cases
        permitting such claims (including as to Plaintiffs here, see Opp. at 42 (citing Weiss v. Nat’l
        Westminster Bank PLC, 453 F. Supp. 2d 609, 620 (E.D.N.Y. 2006))), Averbach remains the only
        case to hold that such plaintiffs lack standing.

                Second, Henkin rejected the argument that “plaintiffs are required to plead with specificity
        that the bank read or was actually aware of information connecting its customers to Hamas to
        survive a motion to dismiss.” Henkin at *8. As the Henkin court noted, the argument is sourced
        only to “several district court cases,” which are either “pending appeal before the Second Circuit

        1
                  In its opening brief, BOP cited a report and recommendation in Rosenberg v. Lakshar-e-Taiba, No. 12-cv-
        05816 (DLI) (CLP), (E.D.N.Y. Mar. 31, 2017), ECF No. 89 (unavailable on Westlaw), which did not address the
        plaintiffs’ nationality in the context of the Anti-Terrorism Act (“ATA”) at all, and held only that “the ATA does not
        afford the survivors independent causes of action where their decedents have not stated valid claims.” Id. at *47.
Case 1:19-cv-00006-ENV-RML Document 42 Filed 10/27/20 Page 2 of 3 PageID #: 532
 Hon. Eric N. Vitaliano, U.S.D.J.
 Oct. 27, 2020
 Page 2 of 3


 or which heavily relied upon one of these cases”—including the cases relied upon by Defendant.
 See BOP Mem., ECF No. 37-1, at 25 (“[t]here is no allegation that anyone at BOP read any of
 these articles … or that anyone at BOP was otherwise aware of the statements allegedly contained
 in the articles,” or “was aware the Palestinian Authority ‘temporarily closed what it identified as
 16 Hamas institutions’”) (quoting Amended Complaint (“AC”) ¶ 594); BOP Reply Mem., ECF
 No. 39, at 11-13.

         As the Henkin court explained, “[d]espite this supposed ‘trend,’ there is no such pleading
 requirement under JASTA or Halberstam. Nor is this interpretation consistent with the statute's
 broad remedial purpose and findings.” Henkin at *8. Relying on Second Circuit precedent, the
 court showed that, absent discovery, a plaintiff may—and often must—rely on publicly available
 information to support the inference that a bank knew its customers were affiliated with a terrorist
 group, as banks generally do not air their “dirty laundry.” Id. at *9 (citing cases). There, the court
 found “plenty of warning flags providing Kuveyt Bank reason to know that the funds it transferred
 on its customers behalf would flow to Hamas and thus create a need to investigate the background
 of its customers.” Id. at *12.2 Many of the same red flags are implicated here—including Israeli
 designations (which applied to BOP’s operations in the Palestinian Territories) of BOP customers
 and transferors, the U.S. designation of BOP customer Holy Land Foundation as a Specially
 Designation Global Terrorist (“SDGT”) in 2001, and shared leadership between BOP customers
 and Hamas. See Opp. at 4-5 (shared leadership), 6 (HLF, designated in 2001), 8 (Israeli designation
 of al-Mujama al-Islami in 2002), 9-13 (shared leadership), 14 (“BOP continued to transfer funds
 on Interpal’s behalf after the U.S. designation, and it even sponsored a program with it in 2016, 13
 years later”), 36 (al-Salah, designated in 2002); Henkin at *4, *8.3

         Finally, Henkin rejects the argument that JASTA requires more knowledge of a role in
 violence than does Halberstam. Henkin explained that in Halberstam defendant Hamilton’s aiding
 and abetting liability rested on her “general awareness of her role in the continuing criminal
 enterprise” from which violence was just “reasonably foreseeable.” Henkin at *7 (quoting
 Halberstam, 705 F.2d at 488) (emphasis added). She “did not intend to facilitate violence or even
 know that Welch was committing burglaries,” id.—much less (an unplanned) murder. Applying
 Halberstam, Henkin found that “it is plausible that Kuveyt Turk, similar to Hamilton, was aware
 of the various warning signs and red flags about its customers from which they could infer that the
 funds from these accounts would make their way to Hamas,” making violence foreseeable. Id.
 Indeed, BOP provided financial services to designated Hamas-controlled entities that have a role
 in Hamas’s violent acts. See, e.g., AC ¶¶ 593, 595, 612-13, 624-28, 638-43, 661-63, 670-74, 677,
 686-87, 697.

 2
           In fact, one of BOP’s alleged Hamas customers — the Islamic University of Gaza — is one of the same
 entities discussed in the Henkin case. Compare AC ¶¶ 622-30 and Henkin at *3-4. See also id. (crediting allegations
 that “since the 1990s, IUG has been identified exclusively with Hamas and has served as a principal source for
 recruitment into the terrorist organization's ranks in Gaza, including the al-Qassam Brigades – Hamas’ terrorist
 apparatus.”).
 3
          In fact, Plaintiffs here have additional allegations, including the Palestinian Authority’s temporary closures
 of and arrests of leaders of BOP’s Hamas customers (along with the Palestinian Monetary Authority’s 2001 freeze of
 al-Salah’s accounts) before and during the attacks at issue. See, e.g., AC ¶¶ 594-95, 604-05, 652, 672, 677.
Case 1:19-cv-00006-ENV-RML Document 42 Filed 10/27/20 Page 3 of 3 PageID #: 533
 Hon. Eric N. Vitaliano, U.S.D.J.
 Oct. 27, 2020
 Page 3 of 3


        For the reasons set forth in Henkin and in Plaintiffs’ brief, Plaintiffs respectfully request
 that Defendant’s motion to dismiss be denied in its entirety.


                                               Respectfully submitted,


                                               /s/ Michael J. Radine

 Encl.

 cc:     All Counsel via ECF
